Exhibit 10.11

 

GUARANTY

 

THIS GUARANTY (“Guaranty”) is entered into by and between OPTA CORPORATION, a
Delaware corporation (“Guarantor”), in favor of TCL MULTIMEDIA TECHNOLOGY
HOLDINGS LIMITED, a Cayman Islands company (“Beneficiary”), as of July 26, 2005.

 

RECITALS

 

A.                                   Pursuant to the Purchase and Sale Agreement
of even date herewith (the “Purchase Agreement”) among OPTA SYSTEMS, LLC, a
Delaware limited liability company doing business as “GoVideo” (“Borrower”),
Guarantor, Beneficiary, TCL INDUSTRIES (H.K.) HOLDINGS LIMITED, a Hong Kong
company and ASIA FOCUS INDUSTRIAL LTD., a Hong Kong company, Borrower issued to
Beneficiary a promissory note dated of even date herewith (the “Note”), in the
initial aggregate principal amount of $1,000,000.  The aggregate principal
amount under the Note is subject to increase or decrease as set forth in the
Purchase Agreement.

 

B.                                     In order to induce Beneficiary to accept
the Note, Guarantor is delivering this Guaranty.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Guarantor hereby agrees as follows:

 

1.                                       Guaranty.

 

(a)                                  Guarantor hereby guarantees as primary
obligor and not merely as surety, to Beneficiary, its successors and assigns,
the full and faithful payment of all amounts owed and performance of each and
every one of the obligations, responsibilities and undertakings to be carried
out, performed or observed by Borrower under the Note.

 

(b)                                 If at any time Borrower, its successors or
permitted assigns, fails, neglects or refuses to pay amounts or perform any of
its obligations, responsibilities or undertakings as expressly provided pursuant
to the terms and conditions of the Note, then Guarantor shall pay such amounts
or perform or cause to be performed such obligation, responsibility or
undertaking as required pursuant to the terms and conditions of the Note.

 

2.                                       Absolute.  This Guaranty is
irrevocable, absolute, present and unconditional.  The obligations of Guarantor
under this Guaranty shall not be affected, reduced, modified or impaired upon
the happening from time to time of any of the following events, whether or not
with notice to (except as notice is otherwise expressly required herein) or the
consent of Guarantor:

 

(a)                                  The failure to give notice to Guarantor of
the occurrence of a default under the terms and provisions of this Guaranty or
the Note, as the case may be;

 

--------------------------------------------------------------------------------


 

(b)                                 The modification or amendment (in accordance
with the terms of this Guaranty or the Note) (whether material or otherwise) of
any obligation, covenant or agreement set forth herein or therein, as the case
may be;

 

(c)                                  Any failure, omission, delay by, or
inability on the part of Beneficiary to assert or exercise any right, power or
remedy conferred on Beneficiary in this Guaranty or the Note, as the case may
be;

 

(d)                                 A termination, dissolution, consolidation or
merger of Borrower with or into any other entity, the voluntary or involuntary
liquidation, dissolution, sale or other disposition of all or substantially all
of Borrower’s assets, the marshalling of Borrower’s assets and liabilities, the
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition with creditors, or readjustment of, or
other similar proceedings affecting Borrower, Guarantor, or any of the assets of
either;

 

(e)                                  The assignment (in accordance with the
terms of this Guaranty or the Note, as the case may be) of any right, title or
interest of Beneficiary herein or therein to any other person; or

 

(f)                                    Any other cause or circumstance, foreseen
or unforeseen, whether similar or dissimilar to any of the foregoing; it being
the intent of Guarantor that its obligations hereunder shall not be discharged
except by (i) payment of amounts owing pursuant to this Guaranty and/or Note,
and then only to the extent of such payment or payments; or (ii) full
performance of obligations under this Guaranty and/or Note, then only to the
extent of such performed or discharged obligation or obligations.

 

3.                                       Guaranty of Payment.  The liability of
Guarantor on this Guaranty is a guaranty of payment and performance and not of
collectibility, and is not conditional or contingent on the genuineness,
validity, regularity, or enforceability of the Note or the pursuit by
Beneficiary of any remedies that it now has or may hereafter have with respect
thereto.

 

4.                                       Authorization.  Guarantor hereby
authorizes Beneficiary, without notice or demand and without affecting its
liability hereunder, and without consent of Guarantor or prior notice to
Guarantor, from time to time to:

 

(a)                                  Make any modifications to the Note with the
consent of the parties thereto;

 

(b)                                 Assign the Note and this Guaranty;

 

(c)                                  Take and hold security for the performance
of the obligations guaranteed herein with the consent of the party providing
such security; and

 

(d)                                 Accept additional guarantors.

 

5.                                       Waiver and Release by Guarantor.

 

(a)                                  Guarantor hereby waives the right to
require Beneficiary to:

 

(i)                                     Proceed or exhaust any security held
from any person;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Proceed against any other guarantor; or

 

(iii)                               Pursue any other remedy available to
Beneficiary.

 

(b)                                 Until the obligations guaranteed hereby have
been paid or otherwise discharged in full, Guarantor does hereby waive all
rights of subrogation and any right to enforce any remedy which Beneficiary now
has, or may have, against Borrower, and Guarantor does hereby waive any benefit
of, and any right to participate in, any security now or hereafter held by
Beneficiary.  Guarantor hereby waives any defense it may have now or in the
future based on any election of remedies by Beneficiary which destroys
Guarantor’s subrogation rights or Guarantor’s rights to proceed against Borrower
for reimbursement and Guarantor acknowledges that it will be liable to
Beneficiary even though Guarantor may well have no such recourse against
Borrower.

 

(c)                                  Guarantor hereby waives notice of
(i) acceptance and reliance on this Guaranty and (ii) notice of default or
demand in the case of default.

 

(d)                                 Guarantor hereby waives any right or defense
it may now or hereafter have based upon (i) Beneficiary’s release of any party
who may be obligated to Beneficiary; (ii) Beneficiary’s release or impairment of
any collateral for the obligations or agreements guaranteed under this Guaranty;
and (iii) the modification or extension of the obligations or agreements
guaranteed under this Guaranty.

 

(e)                                  Guarantor hereby waives any and all
suretyship defenses now or hereafter available to it under the California Civil
Code or the California Commercial Code.

 

(f)                                    Without limiting the generality of any
other waiver or other provision of this Guaranty, Guarantor hereby waives, to
the maximum extent such waiver is permitted by law, any and all benefits or
defenses arising directly or indirectly under any one or more of: 
(i) California Civil Code Sections 2809, 2810, 2815, 2819, 2839, 2845, 2847,
2848, 2849, 2850, 2899 and 3433; (ii) Chapter 2 of Title 14 of the California
Civil Code; (iii) California Code of Civil Procedure Sections 580a, 580b, 580c,
580d and 726; or (iv) California Commercial Code 3605.

 

(g)                                 Guarantor hereby waives any duty on the part
of Beneficiary to disclose to Guarantor any facts Beneficiary may now or
hereafter know about Borrower or Borrower financial condition regardless of
whether Beneficiary has reason to believe that any such facts materially
increase the risk beyond that which Guarantor intends to assume, or has reason
to believe that such facts are unknown to Guarantor, or has a reasonable
opportunity to communicate such facts to Guarantor.

 

6.                                       Cessation of Liability.  The liability
of Guarantor hereunder shall not in any way be affected by the cessation of the
liability of Borrower for any reason other than full performance of all the
obligations under the Note; including, without limitation, any and all
obligations to indemnify Beneficiary.

 

3

--------------------------------------------------------------------------------


 

7.                                       Information.  Guarantor hereby
represents that Guarantor is fully aware of the financial condition and
operation of Borrower and is in a position by virtue of its relationship to
Borrower to obtain all necessary financial and operational information
concerning Borrower.  Beneficiary need not disclose to Guarantor any information
about:

 

(a)                                  The Note or any modification thereto, and
any action or non-action in connection therewith;

 

(b)                                 Any other obligation guaranteed hereby;

 

(c)                                  The financial condition or operation of
Borrower; or

 

(d)                                 Any other guaranties.

 

8.                                       Subordination.  Until the obligations
guaranteed hereby have been paid or otherwise discharged in full, Guarantor does
hereby subordinate any and all liability or indebtedness of Borrower owed to
Guarantor to the obligations of Borrower to Beneficiary which arise under the
Note.

 

9.                                       Effect of Borrower’s Bankruptcy.  The
liability of the Guarantor under this Guaranty shall in no way be affected by:

 

(a)                                  The release or discharge of Borrower in any
creditor proceeding, receivership, bankruptcy, or other proceeding;

 

(b)                                 The impairment, limitation, or modification
of the liability of Borrower or the estate of Borrower, or of any remedy for the
enforcement of Borrower’s liability, which may result from the operation of any
present or future provision of the Bankruptcy Code (Title 11 of the United
States Code, as amended; 11 USC §§101 1301) or any bankruptcy, insolvency,
debtor relief statute (state or federal), or any other statute, or from the
decision of any court;

 

(c)                                  The rejection or disaffirmance of the
indebtedness, or any portion of the indebtedness, in any such proceeding; or

 

(d)                                 The cessation, from any cause whatsoever,
whether consensual or by operation of law, of the liability of Borrower to
Beneficiary resulting from any such proceeding.

 

10.                                 Claims in Bankruptcy.  Guarantor will file
all claims against Borrower in any bankruptcy or other proceeding in which the
filing of claims is required by law on any indebtedness of Borrower to
Guarantor, and will assign to Beneficiary all rights of Guarantor on any such
indebtedness. If Guarantor does not file any such claim, Beneficiary, as
attorney-in-fact for Guarantor, is authorized to do so in the name of Guarantor,
or, in Beneficiary’s discretion, to assign the claim and to file a proof of
claim in the name of Beneficiary’s nominee. In all such cases, whether in
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Beneficiary the full amount of any such claim, and, to the full
extent necessary for that purpose, Guarantor assigns to Beneficiary all of
Guarantor’s rights to any such payments or distributions to which Guarantor
would otherwise be entitled.

 

4

--------------------------------------------------------------------------------


 

11.                                 Revival of Guaranty.  All obligations of
Guarantor under this Guaranty shall remain in full force and effect
notwithstanding any termination of this Guaranty or the cancellation of any note
or other document evidencing any obligation guaranteed hereunder until such time
that payment and performance of such obligations has indefeasibly vested in
Beneficiary.

 

12.                                 Miscellaneous.

 

(a)                                  Notices.  All notices, demands, or requests
from one party to another shall, unless otherwise specified herein, be delivered
personally, sent by mail, certified or registered, return receipt requested,
sent by overnight courier or sent by facsimile, to the persons and addresses
identified below.  Any such notice, demand or request shall be deemed to have
been received when personally delivered, five (5) days after mailing, the day
after deposit with an overnight courier, or upon delivery by facsimile in the
manner set forth below:

 

GUARANTOR:

Opta Corporation

 

1350 Bayshore Highway, Suite 740

 

Burlingame, CA 94010

 

Attn: Chief Executive Officer

 

Facsimile: (650) 579-3606

 

 

BENEFICIARY:

TCL Multimedia Technology Holdings Limited

 

13/F, TCL Tower

 

8 Tai Chung Road

 

Tsuen Wan, N.T., Hong Kong

 

Attn: Chairman

 

Facsimile: (852) 2405-8411

 

or at such other address as such party may designate by ten (10) days’ advance
written notice to the other parties pursuant to this paragraph.

 

(b)                                 No Waiver.  Failure or delay by Beneficiary
or its assigns in exercising any right, power or privilege hereunder shall not
operate as a waiver thereof; nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

(c)                                  California Law.  This Guaranty shall be
deemed to be a contract made under and shall be construed in accordance with and
governed by the laws of the State of California.

 

(d)                                 Advice of Counsel.  Guarantor expressly
declares that it knows and understands the contents of this Guaranty and has had
an opportunity to consult with an attorney regarding its form and content.

 

(e)                                  Assignability.  This Guaranty shall be
binding upon Guarantor and Guarantor’s representatives, successors and assigns
and shall inure to the benefit of Beneficiary, its successors and assigns, and
their successors and assigns and respective personal representatives, successors
and assigns according to the context hereof, except that Guarantor shall not
have the right to assign the obligations contained in this Guaranty.

 

5

--------------------------------------------------------------------------------


 

(f)                                    Severability.  If any provision hereof is
invalid and unenforceable in any jurisdiction, then, to the fullest extent
permitted by law, (i) the other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in favor of
Beneficiary in order to carry out the intentions of the parties hereto as nearly
as may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

(g)                                 Entire Agreement.  This Guaranty embodies
the entire agreement and understanding between Guarantor and Beneficiary
pertaining to the subject matter of this Guaranty, and supersedes all prior
agreements, understandings, negotiations, representations and discussions,
whether verbal or written, of the parties, pertaining to that subject matter.

 

(h)                                 Further Assurances.  Guarantor will promptly
and duly execute and deliver to Beneficiary such further documents and
assurances and take such further action as Beneficiary may from time to time
reasonably request including, without limitation, any amendments hereto in order
to establish and protect the rights, interests and remedies created or intended
to be created in favor of Beneficiary hereunder.

 

(i)                                     Cumulative Rights.  The extent of
Guarantor’s liability and all rights, powers, and remedies of Beneficiary
hereunder and under any other agreement now or at any time hereafter in force
between Beneficiary and Guarantor, shall be cumulative and not alternative, and
such rights, powers, and remedies shall be in addition to all rights, powers,
and remedies given to Beneficiary by law. This Guaranty is in addition to and
exclusive of the guaranty of any other guarantor of any indebtedness of Borrower
to Beneficiary.

 

[Reminder of this page left intentionally blank.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Guarantor has caused this Guaranty to be
duly executed as of the day and year first above written.

 

 

GUARANTOR:

 

 

 

 

Opta Corporation

 

 

 

 

 

 

 

By:

/s/ Sean Wang, Chief Operating Officer

 

 

 

ACCEPTED AND ACKNOWLEDGED:

 

 

 

 

 

Dated: July 26, 2005

 

 

 

 

 

TCL Multimedia Technology Holdings Limited

 

 

 

 

 

 

 

 

By:

/s/ Li Dong Sheng, Chairman

 

 

 

--------------------------------------------------------------------------------